STATE OF LOUISIANA

           COURT OF APPEAL, FIRST CIRCUIT

STATE      OF   LOUISIANA                                                    NO.    2022   KW   0507


VERSUS


HOWARD      JACKSON                                                           JULY    18,       2022




In   Re:           Howard        Jackson,     applying        for   supervisory       writs,      18th

                   Judicial        District      Court,      Parish     of   West    Baton      Rouge,

                   No.    83- 1004.




BEFORE:            HOLDRIDGE,         PENZATO,    AND   LANIER,       JJ.


        WRIT       DENIED.


                                                        GH

                                                        AHP
                                                        WIL




COURT      OF   APPEAL,          FIRST    CIRCUIT




             of.   J'   4
           DEPUTY        CLERK   OF   COURT
                   FOR     THE    COURT